Order filed September 12, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00190-CV
                                    ____________

 SUPERBASH 217, LLC, EDWARD CORRAL AND THADDEUS BERRY,
                           Appellants

                                          V.

FUN FEST ENTERTAINMENT, JOHN HARDY, COREY WILLIAMS AND
                  LORENZO WARE, Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-18368

                                     ORDER

      Appellant’s brief was due August 5, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 27, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Hassan.